Title: Executive Order, 25 May 1793
From: Washington, George
To: 



By the President of the United States.
[Philadelphia] May 25th 1793

An act making allowances for certain services & contingencies in the collection of the Revenue during the year ending on the 30th day of June 1792.
Whereas it has been found necessary to provide a compensation for the legal admeasurement of Stills during the year ending on the 30th day of June 1792. it is hereby established & declared, that there may & shall be allowed to the Collectors of the Revenue on spirits distilled in the United States and upon Stills, for each & every Still by them respectively measured according to law on or before the said 30th day of June 1792. the sum of Thirty Cents.
And whereas it has also been found necessary that certain services & expences of divers officers of inspection & persons actually employed in the business of the Revenue wch have unavoidably arisen out of the first operations of the Act of the 3d day of March 1791, and in the year aforesaid, & certain compensations to the same should be allowed & defrayed.

The Supervisors of the Revenue for the several Districts herein after mentioned are hereby authorised to allow to the officers & persons employed within their respective Districts, for services & Duties actually by them performed and expences paid during the year aforesaid & not yet compensated or defrayed, the sums set against the said Districts respectively—that is to say—

          
            In the District of South Carolina a sum not exceeding
             600
             Dollars
          
          
            In the District of North Carolina
             100.
            
          
          
            In the District of Virginia
             350.
            
          
          
            In the District of Maryland
             150.
            
          
          
            In the District of Delaware
             150.
            
          
          
            In the District of Pennsylvania
             300.
            
          
          
            In the District of New York
             400.
            
          
          
            In the District of Connecticut
             200.
            
          
        
Given under my hand at Philadelphia on the 25th day of May 1793.

Geo: Washington

